
	

113 HR 2127 IH: To prohibit the Administrator of the Environmental Protection Agency from finalizing any rule imposing any standard of performance for carbon dioxide emissions from any existing or new source that is a fossil fuel-fired electric utility generating unit unless and until carbon capture and storage is found to be technologically and economically feasible.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2127
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. McKinley (for
			 himself, Mr. Rahall,
			 Mrs. Capito,
			 Mr. Johnson of Ohio,
			 Mr. Olson,
			 Mr. Latta,
			 Mr. Griffith of Virginia, and
			 Mr. Peterson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from finalizing any rule imposing any standard of performance
		  for carbon dioxide emissions from any existing or new source that is a fossil
		  fuel-fired electric utility generating unit unless and until carbon capture and
		  storage is found to be technologically and economically
		  feasible.
	
	
		1.No finalization of any
			 standard of performance for carbon dioxide emissions from any existing or new
			 fossil fuel-fired electric utility generating unit unless carbon capture and
			 storage is technologically and economically feasible
			(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall not finalize any rule imposing any standard of performance under section
			 111 of the Clean Air Act (42 U.S.C. 7411) for emissions of carbon dioxide from
			 any existing or new source that is a fossil fuel-fired electric utility
			 generating unit unless and until—
				(1)the Administrator
			 determines in accordance with such section 111 that carbon capture and storage
			 is the best system of emission reduction which (taking into account the cost of
			 achieving such reduction and any nonair health and environmental impact and
			 energy requirements) the Administrator determines has been adequately
			 demonstrated; and
				(2)carbon capture and storage is found to be
			 technologically and economically feasible for fossil fuel-fired electric
			 utility generating units in a report that is published in the Federal Register,
			 and submitted to the Congress, by at least three of the following four
			 officials:
					(A)The Administrator
			 of the Energy Information Administration.
					(B)The Comptroller
			 General of the United States.
					(C)The Director of
			 the National Energy Technology Laboratory.
					(D)The Under
			 Secretary of Commerce for Standards and Technology.
					(b)Prohibition
			 against combined source categoryIn proposing or finalizing any
			 rule imposing any standard of performance under section 111 of the Clean Air
			 Act (42 U.S.C. 7411) for emissions of carbon dioxide from any existing or new
			 source that is a fossil fuel-fired electric utility generating unit, the
			 Administrator of the Environmental Protection Agency shall not combine in the
			 same category of stationary sources—
				(1)electric utility
			 steam generating units subject to subpart Da of part 60, title 40, Code of
			 Federal Regulations (as in effect on the date of the enactment of this Act);
			 and
				(2)combined cycle
			 electric generating units subject to subpart KKKK of such part (as in effect on
			 such date).
				(c)DefinitionsIn
			 this section:
				(1)The term economically feasible
			 means the present discounted value of the revenue from the projected sale of
			 electricity from a generating unit in a competitive market over the life of a
			 unit that employs carbon capture and storage exceeds the present discounted
			 value of the cost of the unit, including costs associated with any energy
			 required to capture, compress, transport, and store carbon dioxide.
				(2)The terms existing source and
			 new source have the meanings given such term in section 111(a) of
			 the Clean Air Act (42 U.S.C. 7411(a)).
				(3)The term technologically
			 feasible refers to the demonstrated operation of carbon capture and
			 storage technologies integrated with power production at an appropriate scale
			 to ensure safe and reliable production of electricity with capture and storage
			 on a widespread geographic basis.
				
